              Case 1:20-cv-04583-MKV Document 37 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  PENSKE MEDIA CORPORATION,
                                                                Case No. 20-cv-04583 (MKV)
                            Plaintiff,

              -against-

  SHUTTERSTOCK, INC.,

                            Defendant.


                          DECLARATION OF ELEANOR M. LACKMAN

         ELEANOR M. LACKMAN declares as follows:

         1.        I am a member of the Bar of this Court and a partner in the law firm of Mitchell

Silberberg & Knupp LLP, attorneys for Defendant Shutterstock, Inc. (“Shutterstock”) in this

proceeding. I submit this declaration in support of Shutterstock’s motion to dismiss the second,

third, and fourth causes of action in Plaintiff’s Amended Complaint.

         2.        As Shutterstock’s counsel, I am familiar with the Archive and Event Image Hosting

and Licensing Agreement between Shutterstock and Plaintiff Penske Media Corporation (the

“Contract”) that is referenced in and forms the basis of Plaintiff’s Complaint in this action.

Attached hereto as Exhibit A is a true and correct copy of the Contract.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:        New York, New York
              October 9, 2020

                                                 _____________________________
                                                   ELEANOR M. LACKMAN
